,1';re if
                                                                                            01/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0462


                                       DA 19-0462
                                                                                     FILED
 ROBERT L. ROSE,                                                                    JAN 2 6 2021
                                                                                 Bowen Greenwood
              Petitioner and Appellant,                                        Clerk of Supreme
                                                                                                Court
                                                                                 Stete nf monterla


       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Upon consideration of Appellant's motion for an extension of time to file his reply
brief, and good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including February 19, 2021, within which to file his reply brief.
      No further extensions will be granted.
      DATED this    a\oday ofJanuary, 2021.
                                                 For the Court,



                                                 By
                                                               Chief Justice